United States Court of Appeals
                             For the First Circuit

No. 08-2490

                            UNITED STATES OF AMERICA,

                                         Appellee,

                                             v.

                                  EDDY ROA-MEDINA,

                                   Defendant, Appellant.



                                    ERRATA SHEET

          The opinion of this Court issued on June 2, 2010, is amended as follows:

      On the coversheet replace "Chauncy" with "Chauncey"